Citation Nr: 0429118	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  04-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a left knee injury.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of surgery to remove a cyst (claimed as back 
surgery).

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for left 
leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for hypertension, 
residuals of left knee injury, residuals of surgery to remove 
a cyst (claimed as back surgery) and left leg pain in an 
October 1988 rating decision and properly notified the 
veteran, who did not initiate an appeal of the decision.

3.  The RO subsequently denied service connection for 
hypertension, residuals of left knee injury, residuals of 
surgery to remove a cyst (claimed as back surgery) and left 
leg pain in a June 1991 rating decision; this denial was 
confirmed in a June 1992 Board decision.  

4.  The June 1992 Board decision is the last final decision 
prior to the veteran's request to reopen his claim.

5.  Evidence received since the June 1992 Board decision 
regarding the veteran's claims for service connection for 
hypertension, residuals of left knee injury, residuals of 
surgery to remove a cyst (claimed as back surgery) and left 
leg pain does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board decision of June 1992 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claim of service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  New and material evidence has not been received to reopen 
the claim of service connection for residuals of left knee 
injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

4.  New and material evidence has not been received to reopen 
the claim of service connection for residuals of surgery to 
remove a cyst (claimed as back surgery).  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

5.  New and material evidence has not been received to reopen 
the claim of service connection for left leg pain.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In a January 2003 letter, the RO explained the requirements 
for establishing service connection, and explained that it 
would obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
This letter also informed the veteran that he must submit new 
and material evidence to reopen the claim with evidence 
relevant to service connection.  In addition, the RO sent a 
supplemental letter describing these requirements in more 
detail in December 2003.  Furthermore, the June 2004 
statement of the case includes the text of the regulation 
regarding new and material evidence.  Therefore, the Board 
finds that the RO has provided the appellant with all notice 
required by the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO issued its VCAA notice in 
January 2003, prior to the July 2003 rating decision at issue 
here, such that there is no conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b).
 
In this case, although the VCAA letter did not specifically 
advise the veteran to provide all pertinent evidence, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The letter specifically identified certain evidence that the 
RO would secure.  The RO also asked the veteran to identify 
any other private, VA or military medical treatment, as well 
as any other information or evidence he wanted the RO to 
secure.  In addition, the letter asked the veteran to provide 
any other additional evidence.  The RO has properly pursued 
obtaining all evidence described by the veteran.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the claims folder 
contains a VA examination, VA medical records, private 
medical records and service medical records.  38 U.S.C.A. § 
5103A.  The veteran has not identified any other additional 
evidence that may substantiate his claim.  Therefore, the 
RO's actions have complied with VA's duty to assist the 
veteran with the development of his claim.  Therefore, the 
Board finds that the duty to assist has been met. Id.

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
veteran's claim was received in January 2003, the amended 
regulations apply.

Analysis

The veteran submitted his original claim for service 
connection for hypertension, residuals of left knee injury, 
residuals of surgery to remove a cyst (claimed as back 
surgery) and left leg pain in March 1988.  The RO denied 
these claims in an October 1988 rating decision.  The claims 
for the left knee were denied because there was no disability 
shown on examination and pain alone does not constitute a 
disability.  The claims for hypertension and the back were 
denied because there was no evidence of either of these 
conditions in service.  Although the RO provided notice of 
this denial, the veteran did not initiate an appeal of the 
rating decision.  The veteran submitted a second claim for 
service connection for hypertension, residuals of left knee 
injury, residuals of surgery to remove a cyst (claimed as 
back surgery) and left leg pain in April 1991.  The RO denied 
these claims in a June 1991 rating decision.  These claims 
were denied for essentially the same reasons cited in the 
October 1988 rating decision.  In a June 1992 decision, the 
Board confirmed the RO's denial of the veteran's claims, this 
time stating that the veteran had failed to submit new and 
material evidence to substantiate the claims.  The Board's 
decision of June 1992 is final.  38 U.S.C.A. § 7104(b) (West 
2002).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. §  5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

In January 2003 the veteran filed a third claim for service 
connection for hypertension, residuals of left knee injury, 
residuals of surgery to remove a cyst (claimed as back 
surgery) and left leg pain.  The RO denied this claim in a 
July 2003 rating decision finding that the evidence submitted 
in connection with the pending claims did not constitute new 
and material evidence to reopen the claims because, although 
it was new, it did not show that the veteran's hypertension, 
residuals of left knee injury, residuals of surgery to remove 
a cyst (claimed as back surgery) and left leg pain were 
incurred in or aggravated by service.  

The Board notes that even though the RO's July 2003 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)(2004)).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen the claim.

	1.  Hypertension

Upon review of the record, the Board finds that while some of 
the evidence received since the June 1992 Board decision is 
new it is cumulative of evidence previously of record and 
therefore not new and material.  The only new evidence 
submitted since the June 1992 Board decision regarding the 
veteran's hypertension are private treatment records from Dr. 
Camp dated from December 2000 to January 2002, Dr. Kirby 
dated from January 2001 to February 2003 and Dr. Martin dated 
from July 2000 to February 2003.  These private records show 
a diagnosis of hypertension but do not contain any 
information associating the veteran's hypertension with his 
military service.  Such evidence does not raise a reasonable 
possibility of substantiating the veteran's claim.  While the 
veteran maintains that his hypertension is related to his 
service he is not competent to offer an opinion as to its 
etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The new 
evidence submitted by the veteran does not raise a reasonable 
possibility of substantiating his claim for service 
connection and is thus not new and material.  38 C.F.R. 
§3.156(a).  Therefore, the veteran's claim for hypertension 
is not reopened.  38 U.S.C.A. § 5108.

	2.  Residuals of Left Knee Injury

Upon review of the record, the Board finds that the veteran 
has failed to submit any new evidence with regard to 
residuals of his left knee injury.  The only evidence that 
even discussed the left lower extremity was an un-dated 
treatment report signed by Dr. Camp.  This report noted 
subjective pain and numbness running down the veteran's left 
leg.  There were no specific findings regarding the left 
knee.  As the veteran has failed to submit any evidence of an 
actual left knee disability the claim may not be re-opened.  
Current disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the veteran's claim for residuals of a left knee 
injury is not reopened.  38 U.S.C.A. § 5108.

	3.  Residuals of Surgery to Remove a Cyst (Claimed as 
Back Surgery)

Upon review of the record, the Board finds that while some of 
the evidence received since the June 1992 Board decision is 
new it does not raise a reasonable possibility of 
substantiating the veteran's claim.  The only new evidence 
submitted since the June 1992 Board decision regarding the 
veteran's back are private treatment records from Dr. Camp 
dated from December 2000 to January 2002.  These private 
records show that the veteran was involved in a motor vehicle 
accident in December 2000.  The veteran later developed 
numerous back problems in the lumbosacral area and the 
treatment reports from Dr. Camp attribute the veteran's back 
problems to the motor vehicle accident.  While the veteran 
maintains that his back condition is related to his service 
he is not competent to offer an opinion as to its etiology.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
The new evidence submitted by the veteran does not raise a 
reasonable possibility of substantiating his claim for 
service connection and is thus not new and material.  38 
C.F.R. §3.156(a).  Therefore, the veteran's claim for a back 
condition is not reopened.  38 U.S.C.A. § 5108.

	4.  Left Leg Pain

Upon review of the record, the Board finds that while some of 
the evidence received since the June 1992 Board decision is 
new it is cumulative of evidence previously of record and 
therefore not new and material.  The only new evidence 
submitted since the June 1992 Board decision regarding the 
veteran's left leg pain are private treatment records from 
Dr. Camp dated from December 2000 to January 2002.  These 
private records show subjective complaints of left leg pain 
but do not contain any information associating the veteran's 
left leg pain with his military service.  Such evidence does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  While the veteran maintains that his left 
leg pain is related to his service he is not competent to 
offer an opinion as to its etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  The new evidence 
submitted by the veteran does not raise a reasonable 
possibility of substantiating his claim for service 
connection and is thus not new and material.  38 C.F.R. 
§3.156(a).  Therefore, the veteran's claim for left leg pain 
is not reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence not having not been received, the 
claim for service connection for hypertension is not 
reopened; the appeal is denied.

New and material evidence not having not been received, the 
claim for service connection for residuals of left knee 
injury is not reopened; the appeal is denied.

New and material evidence not having not been received, the 
claim for service connection for residuals of surgery to 
remove a cyst (claimed as back surgery) is not reopened; the 
appeal is denied.

New and material evidence not having not been received, the 
claim for service connection for residuals of left leg pain 
is not reopened; the appeal is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



